Citation Nr: 1001588	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-36 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether the reduction of the disability evaluation for 
the Veteran's lumbar spine gunshot wound residuals with 
Muscle Group XX injury from 60 to 40 percent effective as 
April 4, 2005, was proper.  

2.  Entitlement to an increased disability evaluation for the 
Veteran's lumbar spine gunshot wound residuals with Muscle 
Group XX injury, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The Veteran had active service from November 1951 to October 
1953.  The Veteran served in the Korean War.  He participated 
in combat and was awarded both the Silver Star and the Purple 
Heart.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) which reduced 
the disability evaluation for the Veteran's lumbar spine 
gunshot wound residuals with Muscle Group XX injury from 60 
to 40 percent effective as April 4, 2005.  In October 2008, 
the RO denied an increased evaluation for the Veteran's 
lumbar spine gunshot wound residuals.  In December 2009, the 
Veteran submitted a Motion to Advance on the Docket.  In 
December 2009, the Board granted the Veteran's motion.  

The issue of the Veteran's entitlement to an increased 
evaluation for his lumbar spine gunshot wound residuals with 
Muscle Group XX injury is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the Veteran if further 
action is required on his part.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDING OF FACT

The evidence of record at the time of the April 2006 
reduction action did not establish any sustained improvement 
of the Veteran's lumbar spine gunshot wound residuals.  




CONCLUSION OF LAW

The reduction of the evaluation for the Veteran's lumbar 
spine gunshot wound residuals with Muscle Group XX injury 
from 60 to 40 percent effective as of April 4, 2005, was 
improper.  38 C.F.R. § 3.344(c) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the issue 
of whether the reduction of the evaluation for the Veteran's 
lumbar spine gunshot wound residuals from 60 to 40 percent 
effective as of April 4, 2005, was proper, the Board observes 
that the RO did not issue a VCAA notice to the Veteran which 
addressed that issue.  Notwithstanding the absence of a VCAA 
notice, the Board finds that there is no prejudice to the 
Veteran in proceeding with the issuance of a final decision 
as to the issue of whether the reduction of the evaluation 
for the Veteran's lumbar spine gunshot wound residuals from 
60 to 40 percent effective as of April 4, 2006, given the 
favorable resolution below.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006) ; Shinseki v. Sanders, 556 U.S. ___ (2009).  


II.  Historical Review

The Veteran's service treatment records convey that he 
sustained a through and through gunshot wound when he was 
struck by a sniper's bullet in January 1953.  The projectile 
entered near the right costal margin and exited through the 
posterior right chest.  The Veteran was found to have 
sustained a perforation of the gallbladder and laceration of 
the liver.  The Veteran was initially treated at a naval 
medical facility where his wounds were debrided and 
secondarily closed; his gallbladder and a portion of his 
liver were removed; and his remaining liver repaired.  While 
hospitalized, the Veteran exhibited purulent drainage and 
infection.  The Veteran was subsequently transferred to a 
naval hospital ship and then to the continental United 
States.  An August 1953 naval physical evaluation board 
report concluded that the Veteran's gunshot wound residuals 
rendered him unfit for continued military service.  

The report of a December 1953 VA examination for compensation 
purposes states that the Veteran sustained a through and 
through gunshot wound during combat in Korea.  The bullet was 
noted to have entered at a point just to the right of the L4 
vertebra; passed through the peritoneal cavity traversing 
upward and damaging both the liver and the gallbladder; and 
then exited the right chest.  On examination, the Veteran 
exhibited a right lumbar region entry wound scar; an exit 
wound scar between the right 11th and 12th ribs at the nipple 
line; a post-operative scar on the right abdominal wall which 
measured 12.75 inches by .5 inches; a post-operative draining 
scar on the right chest wall; and a linear scar in the 
McBurney region.  

In January 1954, the RO established service connection for 
right lumbar gunshot wound residuals with Muscle Group XX 
injury; assigned a 40 percent evaluation for that disability; 
and effectuated the award as of October 10, 1953.  In 
September 2001, the RO increased the evaluation for the 
Veteran's lumbar spine gunshot wound residuals with Muscle 
Group XX injury from 40 to 60 percent and effectuated the 
award as of February 16, 2001.  

A June 2004 treatment record from M. A. D., M.D., conveys 
that the Veteran complained of chronic back pain "which is 
still about the same."  A February 2005 treatment record 
from Dr. D. states that the Veteran had been diagnosed with 
spinal stenosis and referred for surgery.  

In April 2005, the Veteran submitted a claim for an increased 
evaluation for his lumbar spine gunshot wound residuals.  The 
Veteran's claim was received by the RO on April 4, 2005.  

The report of a May 2005 VA examination for compensation 
purposes states the Veteran complained of chronic lower back 
pain since his January 1952 gunshot wound.  The Veteran 
indicated that if he did not take pain medication in the 
morning, he could not "move around" or "do any thing."  On 
examination of the muscles of the back and the spine, the 
Veteran exhibited mild cervical sacrospinalis muscle pain, 
weakness, tenderness, spasm, and guarding; mild to moderate 
lumbar sacrospinalis muscle pain, weakness, tenderness, 
atrophy, and guarding; a "normal" cervical spine range of 
motion; and a thoracolumbar spine range of motion of flexion 
of 0 to 30 degrees with pain after 10 degrees, extension of 0 
to 10 degrees with pain, bilateral lateral flexion of 0 to 10 
degrees with pain; and bilateral rotation to 10 degrees with 
pain.  The Veteran was diagnosed with lumbosacral spine 
degenerative joint disease and bilateral leg radiculitis.  
The examiner commented that;

The bilateral leg pain with numbness and 
weakness is at least as likely as not 
(50-50 probability) was caused or as a 
result of [gunshot wound] to the spine 
[as] he was shot with a high velocity 
bullet perforating his body and 
indirectly affecting the spinal column 
and muscles with their nerves.  

In April 2006, the RO reduced the disability evaluation for 
the Veteran's lumbar spine gunshot wound residuals with 
Muscle Group XX injury from 60 percent to 40 percent 
effective as April 4, 2005.  The RO commented that: 

The evaluation of gsw lumbar spine, 
muscle group XX, is decreased to 40 
percent effective April 4, 2005, based on 
your VA Examination dated May 17, 2005, 
which shows that in your lumbar spine 
sacrospinalis (left) area, your spasm, 
guarding, pain with motion, tenderness, 
and weakness are all mild.  In your 
lumbar spine sacrospinalis (right) area, 
your spasm, guarding, pain with motion, 
tenderness, and weakness are all moderate 
(your atrophy is mild).  

Based on the rating criteria for a 60 
percent evaluation, your lumbar 
sacrospinalis (sic) must be severe.  A 40 
percent is for moderately severe and 20 
percent is for moderate findings.  
However, since your 40 percent evaluation 
is protected (you have been rated for a 
minimum of 40 percent for this evaluation 
since October 1, 1953), you cannot be 
rated less than 40 percent.  This 
reduction will not affect your overall 
evaluation.  

In the October 2008 statement of the case (SOC) issued to the 
Veteran and his accredited representative, the RO noted the 
May 2005 VA examination findings and conveyed that "the 
objective and clinical findings do not support a 60 percent 
evaluation for severe muscle injury at this time."  


III.  Propriety of Reduction

The circumstances under which an evaluation may be reduced 
are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary of the VA.  
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  

The provisions of 38 C.F.R. § 3.344 (2009) direct, in 
pertinent part, that:

  (a)  Examination reports indicating 
improvement.  Rating agencies will handle 
cases affected by change of medical 
findings or diagnosis, so as to produce 
the greatest degree of stability of 
disability evaluations consistent with 
the laws and VA regulations governing 
disability compensation and pension.  It 
is essential that the entire record of 
examinations and the medical-industrial 
history be reviewed to ascertain whether 
the recent examination is full and 
complete, including all special 
examinations indicated as a result of 
general examination and the entire case 
history.  This applies to treatment of 
intercurrent diseases and exacerbations, 
including hospital reports, bedside 
examinations, examinations by designated 
physicians, and examinations in the 
absence of, or without taking full 
advantage of, laboratory facilities and 
the cooperation of specialists in related 
lines.  Examinations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as a basis of reduction.  Ratings on 
account of diseases subject to temporary 
or episodic improvement, e.g., manic 
depressive or other psychotic reaction, 
epilepsy, psychoneurotic reaction, 
arteriosclerotic heart disease, bronchial 
asthma, gastric or duodenal ulcer, many 
skin diseases, etc., will not be reduced 
on any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated.  Ratings on account of 
diseases which become comparatively 
symptom free (findings absent) after 
prolonged rest, e.g. residuals of 
phlebitis, arteriosclerotic heart 
disease, etc., will not be reduced on 
examinations reflecting the results of 
bed rest.  Moreover, though material 
improvement in the physical or mental 
condition is clearly reflected, the 
rating agency will consider whether the 
evidence makes it reasonably certain that 
the improvement will be maintained under 
the ordinary conditions of life.  When 
syphilis of the central nervous system or 
alcoholic deterioration is diagnosed 
following a long prior history of 
psychosis, psychoneurosis, epilepsy, or 
the like, it is rarely possible to 
exclude persistence, in masked form, of 
the preceding innocently acquired 
manifestations.  Rating boards 
encountering a change of diagnosis will 
exercise caution in the determination as 
to whether a change in diagnosis 
represents no more than a progression of 
an earlier diagnosis, an error in prior 
diagnosis or possibly a disease entity 
independent of the service-connected 
disability.  When the new diagnosis 
reflects mental deficiency or personality 
disorder only, the possibility of only 
temporary remission of a super-imposed 
psychiatric disease will be borne in 
mind.  

  (b)  Doubtful cases.  If doubt remains, 
after according due consideration to all 
the evidence developed by the several 
items discussed in paragraph (a) of this 
section, the rating agency will continue 
the rating in effect, citing the former 
diagnosis with the new diagnosis in 
parentheses, and following the 
appropriate code there will be added the 
reference "Rating continued pending 
reexamination __ months from this date, 
§ 3.344."  The rating agency will 
determine on the basis of the facts in 
each individual case whether 18, 24 or 30 
months will be allowed to elapse before 
the reexamination will be made.  

  (c)  Disabilities which are likely to 
improve.  The provisions of paragraphs 
(a) and (b) of this section apply to 
ratings which have continued for long 
periods at the same level (5 years or 
more).  They do not apply to disabilities 
which have not become stabilized and are 
likely to improve.  Reexaminations 
disclosing improvement, physical or 
mental, in these disabilities will 
warrant reduction in rating.  (emphasis 
added)

The Court has further clarified that:

Thus, in any rating-reduction case not 
only must it be determined that an 
improvement in a disability has actually 
occurred but also that that improvement 
actually reflects an improvement in the 
Veteran's ability to function under the 
ordinary conditions of life and work.  
Brown (Kevin) v. Brown, 5 Vet. App. 413, 
421 (1993).  

The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  The 
report of the May 2005 VA examination for compensation 
purposes notes that the Veteran complained of worsening back 
pain and was diagnosed with several new orthopedic and 
neurological disabilities secondary to his lumbar spine shell 
fragment wound residuals.  Such findings do not establish a 
material improvement of the Veteran's lumbar spine gunshot 
wound residuals.  Indeed, the April 2006 rating decision and 
the October 2008 SOC do not refer to any improvement in the 
Veteran's gunshot wound-related disability picture and merely 
noted that the Veteran did not meet the criteria for a 60 
percent evaluation under the provisions of 38 C.F.R. § 4.71, 
Diagnostic Code 5320.  This is the defect identified by the 
Court in Brown.  In the absence of any specific findings of 
material improvement of the Veteran's disability, the Board 
concludes that the reduction of the evaluation for the 
Veteran's lumbar spine gunshot wound residuals with Muscle 
Group XX injury from 60 to 40 percent effective as of April 
5, 2005, was improper.  


ORDER

As the reduction of the evaluation for the Veteran's lumbar 
spine gunshot wound 


residuals with Muscle Group XX injury from 60 to 40 percent 
effective as of April 5, 2005, was improper, the appeal is 
granted.  


REMAND

The Veteran asserts that an evaluation in excess of 60 
percent is warranted for his lumbar spine gunshot wound 
residuals as the disability renders him unable to retain 
employment.  In her December 2009 Informal hearing 
presentation, the accredited representative notes that the 
Veteran's through and through gunshot wound involve both 
Muscle Groups XIX and XX.  She advances that the RO 
improperly applied the provisions of 38 C.F.R. § 4.55(e) 
(2009) in failing to discuss both affected muscle groups.  

In reviewing the record, the Board observes that the Veteran 
was last afforded a VA examination for compensation purposes 
which addressed his gunshot wound residuals in June 2008.  
The examination report notes that "no C-file required."  
The examiner made findings only as to Muscle Group XX.  The 
VA's duty to assist includes, in appropriate cases, the duty 
to conduct a thorough and contemporaneous medical examination 
which is accurate and fully descriptive.  Floyd v. Brown, 9 
Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 
407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991). Examinations for compensation and pension purposes 
conducted without contemporaneous review of the Veteran's 
claims file are deficient for rating purposes.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).   Therefore, the 
Board finds that an additional evaluation would be helpful in 
resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that 
he provide information as to all 
treatment of his lumbar spine gunshot 
wound residuals after 2005.  Upon receipt 
of the requested information and the 
appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation, not 
already of record, for incorporation into 
the record.

2.  Request that copies of all VA 
clinical documentation pertaining to the 
Veteran's treatment after November 2005, 
not already of record, be forwarded for 
incorporation into the record.  

3.  Then schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his lumbar spine 
gunshot wound residuals.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should specifically identify 
all muscle groups and nerves affected by 
the Veteran's lumbar spine gunshot wound 
residuals.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

4.  Then readjudicate the Veteran's 
entitlement to an increased evaluation 
for his lumbar spine gunshot wound 
residuals with Muscle Group XX injury 
with express consideration of the 
provisions of 38 C.F.R. §§ 4.14, 4.55, 
4.56, 4.71 (2009).  If the benefits 
sought on appeal remain denied, the 
Veteran should be issued a supplemental 
statement of the case (SSOC) which 
addresses all relevant actions taken on 
the Veteran's claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Appellant should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


